    Case 3:21-cv-10143-RHC-EAS ECF No. 6, PageID.33 Filed 03/16/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


GREAT LAKES ACQUISITION
                                            Case No. 21-cv-10143
CORP.,
                                            Hon. Robert H. Cleland
        Plaintiff,
                                            Magistrate Judge Elizabeth A. Stafford
v.

NATASHA (OGINSKY) SANDERS,

        Defendant.


                       PROOF OF SERVICE
      CERTIFIED MAIL/RETURN RECEIPT/RESTRICTED DELIVERY

        Pursuant to FRCP 4(e) and MCR 2.105(A) the undersigned certifies that

copies of the Summonses and Complaint were served upon Defendant Natasha

(Oginsky) Sanders an individual, by certified mail, return receipt, restricted

delivery on March 8, 2021 at the following address: 2451 Midtown Avenue, Apt.

1608, Alexandria, VA 22303-1439.

        A copy of the signed and dated return receipt is attached.1




1
  Angela B. Tacey is a paralegal working from the firm’s Macomb County office
located at 48 S. Main Street, Suite 2 in Mt. Clemens, MI 48043.
 Case 3:21-cv-10143-RHC-EAS ECF No. 6, PageID.34 Filed 03/16/21 Page 2 of 3




                                        KIENBAUM HARDY VIVIANO
                                        PELTON, & FORREST, P.LC.

                                        By: /s/ Eric J. Pelton
                                           Eric J. Pelton (P40635)
                                           Thomas J. Davis (P78626)
                                           Ryan D. Bohannon (P73394)
                                        Attorneys for Plaintiff
                                        280 N. Old Woodward Ave., Ste. 400
                                        Birmingham, MI 48009
                                        (248) 645-0000
                                        epelton@khvpf.com
                                        tdavis@khvpf.com
                                        rbohannon@khvpf.com

                          CERTIFICATE OF SERVICE

        I hereby certify that on March 16, 2021, I electronically filed the foregoing

document with the Clerk of the Court using the ECF system, and I hereby certify

that I have served the document by USPS Priority Mail to the following non-ECF

participant:

                     Natasha (Oginsky) Sanders
                     2451 Midtown Ave., Apt. 1608
                     Alexandria, VA 22303-1439


                                              /s/ Eric J. Pelton
                                              Eric J. Pelton (P40635)
                                              Kienbaum Hardy Viviano
                                              Pelton & Forrest, P.L.C.
                                              280 N. Old Woodward Ave., Ste. 400
                                              Birmingham, MI 48009
                                              (248) 645-0000
                                              epelton@khvpf.com
40626
Case 3:21-cv-10143-RHC-EAS ECF No. 6, PageID.35 Filed 03/16/21 Page 3 of 3
